        Case 2:15-cv-00245-WBS-AC Document 80 Filed 07/22/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8
                                     UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10
     Scott Johnson,                                 ) Case: 2:15‐cv‐00245‐WBS‐AC
11                                                  )
               Plaintiff,                           )
12                                                  ) [PROPOSED] ORDER ON REQUEST TO VACATE
        v.                                          )
13                                                  ) DEBTOR EXAM
     Stanley O. Powers, et al.,                     )
14                                                  )
               Defendants.                          )
15                                                  )
                                                    )
16
17                                                ORDER
18   Having read the foregoing Request and good cause appearing therefore, it is hereby ordered that the
19   Judgment Debtor Exam for Stanley O. Powers scheduled for 8/12/20 is vacated.
20
21   Dated: July 22, 2020
22
23
24
25
26
27
28

     Order
